


Exhibit 10.1






TENDER OFFER AGREEMENT
BY AND BETWEEN
PROS HOLDINGS, Inc.
AND
CAMELEON SOFTWARE
DATED AS OF OCTOBER 24 2013






--------------------------------------------------------------------------------




Table of Contents


1.    DEFINITIONS    2
1.1    Certain Defined Terms    2
1.2    Construction    6
2.    THE OFFER    6
2.1    Filing of the Offer    6
2.2    Offer Conditions    6
2.3    Withdrawal of Offer    6
2.4    Cooperation Between the Parties    6
3.    CERTAIN ADDITIONAL REPRESENTATIONS AND COVENANTS    7
3.1    Breach - Litigation - Insurance    7
3.2    Management of Company until Settlement of the Offer    8
3.3    Change of Control    8
3.4    Non Solicitation    8
3.5    Other Negative Undertakings    9
3.6    Representations and Warranties of Company    11
3.7    Representations and Warranties of Offeror    14
3.8    Governance Upon Completion of the Offer    15
3.9    Break-Up Fee    15
3.10    Information    16
3.11    Management Incentive Program    16
4.    TERMINATION    16
4.1    Automatic Termination    16
4.2    Termination at Option of Offeror or Company    16
4.3    Effect of Termination    17
5.    COMMUNICATION    17
5.1    Joint Analyst and Media Presentation - Road Shows    17
5.2    Other Communications    17
6.    NOTICES    17
7.    MISCELLANEOUS    18
7.1    Variation; Amendment    18
7.2    Fees and Expenses    18
7.3    Entire Agreement; No Third Party Beneficiaries.    18
7.4    Severability    19
7.5    Specific Performance    19
7.6    Governing law and Jurisdiction    19










--------------------------------------------------------------------------------




This Tender Offer Agreement (this “Agreement”) is entered into as of October 24,
2013, by and between PROS HOLDINGS, Inc., a corporation organized and existing
under the laws of Delaware, represented by Mr. Andres Reiner, duly empowered for
the purpose hereof (“Offeror”) and Cameleon Software, a société anonyme
organized and existing under the laws of France, represented by Mr. Jacques
Soumeillan, duly empowered for the purpose hereof (“Company”). Offeror and
Company are each sometimes referred to individually as a “Party” and
collectively as the “Parties”.
RECITALS
(A)
WHEREAS, Offeror is willing to acquire for cash all the outstanding ordinary
shares of Company, by way of a recommended tender offer for Company’s shares,
subject to and in accordance with the terms and conditions set forth in this
Agreement;

(B)
WHEREAS, on June 28, 2013, the Offeror has appointed Bryan Garnier & Co as
presenting bank (établissement présentateur) in order to file with the AMF, on
behalf of Offeror, a voluntary cash public offer for all of the Company Shares,
at a price per share equal to the Offer Price (the “Offer”);

(C)
WHEREAS, on September 30, 2013, the Chief Executive Officer (president directeur
général) of the Company appointed the Independent Expert to produce the Expert’s
Report;

(D)
WHEREAS, on October 24, 2013, the Company received the final version of the
Expert’s Report, including an opinion that the Offer is fair to the Company’s
shareholders from a financial point of view (a “Fairness Opinion”);

(E)
WHEREAS, on October 24, 2013, the Company Board (a) has confirmed the
appointment of the Independent Expert; (b) has delivered an unqualified opinion
that the acquisition of Company by Offeror is in the best interests of Company,
its employees and shareholders; (c) has recommended its shareholders to tender
their Company Shares to the Offer; and (d) has authorized the Chief Executive
Officer (president directeur général) of the Company to enter into this
Agreement (the “Board Recommendation”);

(F)
WHEREAS, on the date hereof, Offeror has entered into undertaking agreements
with Mr. Jacques Soumeillan, Mrs. Françoise Asparre, Mr. Thibault de Drouin de
Bouville, and Mrs. Sylvie Rougé to acquire 943,230 Company shares held by such
shareholders subject to and in accordance with terms and conditions set forth in
such undertaking agreements (the “Undertaking Agreements”). A copy of the drafts
of such Undertaking Agreements was made available to the Company’s board of
directors (the “Company Board”);

(G)
WHEREAS, The Offeror and its advisers have been allowed access from July 24,
2013 to October 17, 2013 to an on-line, password protected, electronic data room
accessible through the web-site of Merrill Data Site (the “Data Room”). In
addition, the Offeror and its advisers have been given the opportunity to make
queries to the Company and to interact with the management of the Company.

(H)
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the Parties agree as follows:

1.
DEFINITIONS

1.1    Certain Defined Terms
Unless otherwise expressly provided in this Agreement, capitalized terms used in
this Agreement shall have the following meanings:




--------------------------------------------------------------------------------




“Affiliate” shall mean, with reference to a specified Person, a Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, the specified Person. The term “control” as used in this definition
(including its correlative meanings “controlled by” and “under common control
with”) shall have the meaning ascribed thereto in Article L. 233-3 of the French
Commercial Code;
“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement;
“AMF” shall mean the Autorité des marchés financiers;
“AMF Regulation” shall mean the Règlement Général de l’Autorité des marchés
financiers;
“Announcement Date” shall have the meaning set forth in Section 2.1;
“Applicable Law” shall mean all foreign, federal, state, local, municipal or
other laws, ordinances, regulations, rules and other provisions having the force
or effect of law, applicable to the Company, to its Subsidiaries or to its
business;
“Audited Financial Statements” shall have the meaning set forth in Section 3.6;
“Board Recommendation” has the meaning set forth in Recital (E);
“BSARs” shall mean of all warrants (“bons de souscription d’actions
remboursables”) to subscribe for Company Shares.
“Business Day” shall mean a day other than a Saturday, a Sunday or a day that is
not a trading day (jour de négociation) on the Euronext Paris stock exchange;
“Benefit Plan” shall mean all employee benefit plans of the Company and its
Subsidiaries;
“Company” shall have the meaning set forth in the first paragraph of this
Agreement;
“Company Board” shall have the meaning set forth in Recital (F);
“Company Shares” shall mean (i) all outstanding ordinary shares issued by the
Company, including the Treasury Shares existing at the date hereof, but
excluding any Free Shares, (ii) any additional Company ordinary shares issued
before the settlement of the Shares tendered into the initial Offer period, as a
result of the exercise of Stock Options or of the BSARs, and (iii) any
additional Company ordinary shares which are issued as a result of the vesting
(acquisition) of restricted stock units (actions gratuites, within the meaning
of Article L. 225-197 of the French Commercial Code), for which the mandatory
lock-up period (période de conservation) expires before the settlement of the
shares tendered into the initial Offer period;
“Confidentiality Agreement” shall mean the confidentiality agreement dated April
16, 2013 between the Company and PROS Holdings, Inc.;
“Data Room” shall have the meaning set forth in Recital (G);
“Dispute” shall have the meaning set forth in Section 7.6(ii) hereof;
“Encumbrances” shall mean, in respect of any assets, any liens, charge,
mortgage, deed of trust, security interest, title retention device, sureties,
escrow arrangements, pre-emptive rights, options, conditional sale or other
security arrangement, collateral assignment, claim, adverse claim of title,
ownership or right to use, restriction or other encumbrance of any kind in
respect of such asset, restrictions of any nature whatsoever on their free
transferability or claims of any nature whatsoever (including, but not limited
to, any restriction on (a) the voting




--------------------------------------------------------------------------------




of any security, any restriction on the transfer of any security or other asset,
(b) the receipt of any income derived from any asset, (c) the use of any asset,
and (d) the possession, exercise or transfer of any other attribute of ownership
of any asset).
“Expert’s Report” shall have the meaning set forth in Recital (C);
“Fairness Opinion” shall have the meaning set forth in Recital (D);
“Free Shares” shall mean the outstanding restricted stock units (actions
gratuites, within the meaning of Article L. 225-197 of the French Commercial
Code) granted by the Company, including any restricted stock units which have
not yet been settled into shares (en période d’acquisition) and any restricted
stock units which have been settled into shares (acquisition) but are subject to
a mandatory lock-up period (période de conservation) pursuant to Article
L.225-197 of the French Commercial Code;
“Independent Expert” shall have the meaning set forth in Recital (D);
“Material Adverse Effect” shall mean any effect or change that considered
together with all other effects, causes or could reasonably be expected to have
a material adverse effect on: (a) the business, condition (financial or
otherwise), assets, liabilities or results of operations of the Company and its
Subsidiaries, taken as a whole; (b) the ability of the Company to consummate any
of the transactions contemplated herein or to perform any of its obligations
under this Agreement; or (c) cause a decrease in excess of five (5%) of the
Company's assets or of the Company's revenues for the last twelve months, but
excluding any change or effect arising from or relating to (a) national or
international political or social conditions, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon France, (b) general financial, banking, or securities
markets (including any suspension of trading in, or limitation on prices for,
securities on a securities exchange for a period in excess of three hours), (c)
the taking of any action contemplated by this Agreement and the other agreements
contemplated hereby, and (d) changes resulting from the public announcement of
the execution of this Agreement or the consummation of the transactions
contemplated hereby.
“Material Contracts” means any contract to which the Company or any of its
Subsidiaries is a party as of the date of this Agreement and (a) which is an
agreement, other than a maintenance or SaaS agreement, entered into after 1st
January 2008 representing a revenue for an individual amount greater than
€ 200,000 (Two Hundred Thousand Euros); (b) which is a maintenance or SaaS
agreement entered into after 1st January 2008 representing an annual revenue for
an individual amount greater than € 200,000 (Two Hundred Thousand Euros); (c)
which represents an expense for the Company or its Subsidiaries for an
individual amount greater than € 200,000; (d) which was entered into with one of
the officers or directors of the Company or any of its Subsidiaries; (e) in
which the Company or its Subsidiaries has guaranteed or otherwise agreed to be
responsible for any indebtedness of any other Person; (f) which provides for an
exclusivity or a non-competition undertaking on behalf of the Company or its
Subsidiaries; or (g) which involves a dispute which is not resolved with a claim
against the Company of more than €25,000; it being specified that Material
Contracts defined in (a) and (b) above are together defined as the “Customer
Material Contracts” and that Material Contracts defined in (c), (d), (e), (f)
and (g) above are together defined as the “Other Material Contracts”;
“Offer” shall have the meaning set forth in the Recital (B);
“Offer Price” shall mean € 2.05 per Company share and € 1.33 per BSAR, to which
will be added a premium amounting to € 0.15 per each Company share and BSAR
tendered to the Offer, should Offeror cross upwards, at the latest on December
31, 2014, the 95% threshold of the voting rights of the Company on a fully
diluted basis (but excluding the Free Shares




--------------------------------------------------------------------------------




which will not be taken into account for the purpose of calculating such
threshold), it being specified that Treasury Shares will be deemed to be shares
held by the Offeror for the purpose of calculating this threshold;
“Order” shall mean any judgment, injunction, order, award, ruling, writ, decree
or other restriction of any court or arbitrator or governmental authority having
competent jurisdiction;
“Party” shall have the meaning set forth in the first paragraph of this
Agreement;
“Person” shall mean an individual, a corporation, a partnership, a limited
liability company or partnership, a trust, an unincorporated organization, a
government or any department or agency thereof, or any other juridical entity.
“Offeror” shall have the meaning set forth in the first paragraph of this
Agreement;
“Representatives” of a Party shall mean such Party’s Affiliates and the agents,
directors, officers, advisors (including, without limitation, financial, legal
and accounting advisors) and representatives of such Party and its Affiliates;
“Response Period” shall mean, in case of a Competing Offer, a period of five (5)
Business Days from the date on which a press release is published with respect
to the Competing Offer in accordance with Article 231-16 III of the AMF
Regulation;
“Rules” shall have the meaning set forth in Section 7.6(ii) hereof;
“Undertaking Agreements” shall have the meaning set forth in Recital (B);
“SaaS” shall mean Software as a Service;
“Subsidiaries” shall have the meaning is Section 3.6 hereof;
“Superior Proposal” shall mean a Takeover Proposal that is a tender offer (offre
publique d’acquisition) to acquire 100% of the Company Shares, which is filed
with the AMF after the filing of the Offer by Offeror by a Person other than an
Affiliate of Offeror in accordance with Article 231-13 of the AMF Regulation and
declared conform by the AMF, in accordance with article 232-7 of the AMF
Regulation;
“Stock Options” shall mean of all stock options and all options to purchase or
subscribe for Company Shares granted to employees, directors or other officers
of the Company and its Affiliates;
“Takeover Proposal” shall mean any inquiry, proposal or offer from any person
(other than Offeror) relating to, or that could reasonably be expected to lead
to, any direct or indirect acquisition, in one transaction or a series of
transactions, including, any merger, consolidation, tender offer, exchange
offer, stock acquisition, asset acquisition, binding share exchange, business
combination, recapitalization, liquidation, dissolution, joint venture or
similar transaction, of (A) assets or businesses that constitute or represent
10% or more of the total revenue, operating income, EBITDA or assets of the
Company and its Affiliates, taken as a whole, for the fiscal year ended December
31, 2012, or (B) 5% or more of the outstanding Company Shares of any class of
capital stock of, or other equity or voting interests in, the Company or any
class of capital stock of, or other equity or voting interests in, any of the
Company’s Affiliates directly or indirectly holding, individually or taken
together, the assets or businesses referred to in clause (A) above, in each case
other than the Offer;
“Treasury Shares” shall mean ordinary shares of the Company held, from time to
time, by the Company or any of its Affiliates.




--------------------------------------------------------------------------------




1.2    Construction
For the purposes of this Agreement: (i) words (including capitalized terms
defined herein) in the singular shall be held to include the plural and vice
versa as the context requires; (ii) the terms “hereof,” “herein,” and “herewith”
and words of similar import shall, unless otherwise expressly stated, be
construed to refer to this Agreement as a whole (including any Exhibit or
Schedule hereto) and not to any particular provision of this Agreement, and
Article, Section and Exhibit references are to the Articles, Sections and
Exhibits to this Agreement unless otherwise expressly specified; (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including without limitation” unless otherwise expressly specified; (iv) the
word “or” shall not be exclusive; (v) all references to any period of days shall
be deemed to be to the relevant number of calendar days unless otherwise
expressly specified; and (vi) the Recitals, Exhibits and Schedules to this
Agreement form part of this Agreement and have the same force and effect as if
set out in the body of this Agreement; any reference to this Agreement includes
the Recitals, Exhibits and the Schedules to it.
2.
THE OFFER

2.1Filing of the Offer
(i)
As soon as possible but in no event after 5 Business Days following the
execution of this Agreement, (a) the Offeror shall file with the AMF a draft
offer document (note d’information) substantially in the form attached as
Exhibit 1 and a regulatory press release (communiqué) in the form set forth in
Exhibit 3 (the “Announcement Date”) (b) the Company shall file with the AMF a
draft response document (note en réponse) substantially in the form attached as
Exhibit 2 and (d) no later than the Business Day preceding the opening of the
Offer, each Party shall file with the AMF a document presenting their legal,
financial and accounting characteristics (autres informations) (such documents,
together with the draft offer document, the draft response document and any
supplements or amendments thereto, being the “Offer Documents”). The Parties
shall furnish to each other all information concerning them and their Affiliates
that is required by applicable French laws or regulations to be included in the
Offer Documents and in any correspondence between them and the AMF in respect of
the Offer.

(ii)
The Parties shall prepare the Offer Documents in compliance with Applicable Laws
and regulations; and prior to filing with the AMF any Offer Document or any
amendment thereto, or responding to any material comments of the AMF to a Offer
Document, the Parties shall consider in good faith any reasonable comments made
by one Party to such Offer Document or response.

2.2Offer Conditions
The opening of the Offer is subject to clearance by the AMF in accordance with
the AMF Regulation.
2.3
Withdrawal of Offer

Offeror shall have the right to withdraw the Offer in the circumstances set
forth in Article 232-11 of the AMF Regulation.
2.4
Cooperation Between the Parties

(i)
The Parties undertake to cooperate for the purpose of completing the Offer and
the acquisition of control of Company by Offeror described in this Agreement.
The Parties have agreed, based on the circumstances existing at the date hereof,
on an indicative timetable for the Offer which is set out in the Note
d’Information. In particular, Offeror





--------------------------------------------------------------------------------




and Company shall cooperate with each other to fulfill all applicable
requirements of the AMF, NYSE-Euronext and United States Securities and Exchange
Commission (“SEC”), and to respond to comments from any of the foregoing, and to
make such amendments and supplements to filings as may be required; provided
that Company shall not incur any costs or fees whatsoever with respect to its
cooperation to fulfill applicable requirements of the SEC as the case may be.
(ii)
For the purposes of completing the Offer, the Parties also undertake to
cooperate and promptly inform each other with respect to issuing all
notifications, making any requests and obtaining all necessary approvals and
authorizations under all laws and regulations of any relevant jurisdictions and
each of the Parties shall, provided that it does not have material adverse
effect on such Party or any of such Party’s Affiliates: (i) use commercially
reasonable efforts to obtain, as soon as practicable after the date of this
Agreement, all necessary no-action letters, approvals and authorizations from
governmental entities, including the European Commission, the relevant U.S.
antitrust authorities and any other local antitrust authority; and (ii) take all
reasonable steps as may be necessary to obtain an approval or waiver from, or to
avoid an action or proceeding by, any governmental entity, in each case to the
extent necessary or desirable to complete the Offer and the acquisition of
control of Company by Offeror contemplated hereby.

(iii)
Each Party shall promptly notify the other Party (i) if and to the extent it
becomes aware that any information supplied by it or included in filings with
the AMF in respect of the Offer shall have become false or misleading in any
material respect and (ii) upon the receipt of any comments from the AMF or any
request from the AMF for amendments or supplements to filings, in each case, in
respect of the Offer.

(iv)
To the extent permitted by Applicable Laws and regulations, Company shall
consult with Offeror with respect to any litigation or administrative proceeding
against Company or any of its officers or directors in relation to this
Agreement, the Offer, or Offeror’s acquisition of Company, including any
litigation by a holder of Company Shares, Stock Options, BSARs or Free Shares;
and Company shall not settle or offer to settle any such litigation without the
prior written consent of Offeror (not to be unreasonably withheld or delayed).

3.CERTAIN ADDITIONAL REPRESENTATIONS AND COVENANTS
3.1    Breach - Litigation - Insurance
Company undertakes that during the period from the date hereof until the closing
of the Offer or the closing of its re-opening period:
a)
In the event of any breach of this Agreement, to promptly notify the Offeror by
registered letter of such breach under no circumstances later than 2 (two)
Business Days after obtaining knowledge of the said breach, giving reasonable
particulars of the facts and specifying in reasonable detail the amount of
estimated damages;

b)
To maintain valid, in full force and effect on Company and its Subsidiaries, all
the insurance policies; and

c)
To promptly notify the Offeror by registered letter of any shareholder’s
litigation regarding the Offer, under no circumstances later than 2 (two)
Business Days after obtaining knowledge of the shareholder’s litigation and
giving the right to the Offeror to participate in such litigation.





--------------------------------------------------------------------------------




3.2    Management of Company until Settlement of the Offer
The Company undertakes that, from the date hereof until the settlement of
Company Shares tendered to the initial Offer period or the re-opening of the
Offer, as the case may be, Company and its Affiliates shall conduct their
business in the ordinary course and in accordance with past practices (except to
the extent contemplated by this Agreement) and shall not, without prejudice to
the generality of the foregoing: (a) make or agree to make any investments or
divestments or enter into any other commitment or contract which would be in
excess of the size ordinarily carried out by Company and its Affiliates and
which may prevent the implementation of this Agreement or would reasonably be
expected to delay the closing or the settlement of the Offer; or (b) declare,
authorize, make or pay a dividend (in cash or in kind) or other distribution of
a similar nature or any reduction of capital or purchase of Company Shares; or
(c) make, agree to make or decide upon any change to the capital structure of
the Company (other than any issuance of shares upon exercise, conversion or
exchange of securities or BSARs, or Stock Options or Free Shares outstanding as
of the date of this Agreement); or (d) pay, or agree to pay or provide any
bonus, or other employee benefits or compensation (including any profit share,
retirement benefits or severance package), other than year-end bonus payments in
the ordinary course in an amount not exceeding €100,000 for any single employee,
director or officer, and in an aggregate amount not exceeding €400,000 for all
employees, directors or officers, or grant or agree to grant, or amend, or agree
to amend the terms (including by accelerating the vesting) of any free shares
(including the Free Shares) or any warrants (including the BSARs) or any stock
options (including the Stock Options).
3.3    Change of Control
Company undertakes that, as soon as reasonably practicable:
(i)
it shall use its commercially reasonable efforts to obtain, as promptly as
practicable after the date hereof and in any event no later than the date on
which the Offer is settled, consents by third parties under change of control
clauses in the contracts entered into by Company and its Affiliates where it is
necessary to avoid disruption or prejudice to the business of Company and its
Affiliates as a result of the change of control of Company in connection with
the Offer. The Offeror undertakes to make all reasonable efforts to cooperate
with the Company in this regard, if and when necessary, it being provided that
such cooperation shall not constitute a waiver from the Offeror to the
obligations of the Company set forth in this paragraph and that the Company
commits to hold the Offeror harmless in case any liability arises in this
regard;

(ii)
notwithstanding the foregoing, Company shall not, and shall cause its
Representatives not to make or agree to make, or permit any of its Affiliates to
make or agree to make, any payments, or forgiveness of debt or contractual
commitments to any third party whose consent is required under change of control
clauses in the contracts entered into by Company or its Affiliates, without
Offeror’s prior approval.

3.4    Non Solicitation
During the term of this Agreement, Company shall, and shall cause its
Representatives:
(i)
not to, directly or indirectly, (a) solicit, initiate or encourage, or take any
action to facilitate, any Takeover Proposal or any inquiries reasonably likely
to result in the making of any Takeover Proposal, or (b) enter into, continue or
otherwise participate in any discussions or negotiations with a third party
regarding, or furnish to any third party any information, or take any other
action to facilitate any inquiries with respect to, or otherwise cooperate in
any way with, any Takeover Proposal;

(ii)
to immediately cease and cause to be terminated all discussions or negotiations
with any person conducted heretofore with respect to any proposal that
constitutes or





--------------------------------------------------------------------------------




would reasonably be expected to lead to a Takeover Proposal, and cause all
materials and written information communicated by the Company or its advisors
and agents to such person to be returned to the Company or destroyed;
(iii)
to immediately notify Offeror of the receipt by the Company and/or its
Representatives, from the date of execution hereof, of each and any Takeover
Proposal or of any contact related to a potential Takeover Proposal including
the full details thereof (and any subsequent amendment thereof) and the identity
of the persons involved, promptly and in any event within two Business Days of
such receipt or contact; provided that the Company shall have the right to
notify the person making the Takeover Proposal of the provisions of Sections
3.4(i) and (ii) above;

(iv)
to keep Offeror informed of the status of any such Takeover Proposal or contact,
and to promptly advise Offeror of any amendment to a Takeover Proposal; and

(v)
not to accept, approve, recommend or enter into any agreement, in respect of a
Takeover Proposal (and shall not make nor allow any public communication about
such Takeover Proposal);

provided, however, that if a tender offer is filed with the AMF by a third party
at any time following the date of this Agreement and prior to the settlement of
the Offer (the “Competing Offer”) (a) Company and its Representatives shall have
the right to, after filing of such Competing Offer with the AMF, negotiate with
and provide information to the person having filed the Competing Offer (provided
that all information which is provided to the third party shall simultaneously
be provided to Offeror); and (b) during the Response Period, Offeror shall have
the right, but not the obligation, to offer to amend the terms of the Offer and
in such case Company shall, and shall cause its advisors to, negotiate in good
faith with Offeror to make such adjustments to the terms and conditions of the
Offer as would enable Company to recommend and proceed with the Offer as
amended, rather than the Competing Offer; if AMF determines that the Competing
Offer is not a Superior Proposal, the Company Board will promptly reaffirm that
the Offer is in the best interests of the Company, its employees and its
shareholders by confirming its Board Recommendation; but if AMF determines that
the Competing Offer is a Superior Proposal, Company may approve and recommend
that holders of Company Shares accept the Superior Proposal, in which case, this
Agreement shall terminate pursuant to Section 4.1, unless Offeror amends the
terms of the Offer within appropriate regulatory timeline and that its revised
Offer is determined by the AMF to be superior to the Superior Proposal (the
“Revised Offer”), in which case the Company Board shall promptly reaffirm that
the Offer, as revised, is in the best interests of the Company, its employees
and its shareholders and shall recommend that holders of Company Shares accept
the Revised Offer instead of the Superior Proposal.
2.1
Other Negative Undertakings

Except as required by this Agreement, Applicable Laws or with the prior written
consent of the Offeror (such consent not to be unreasonably withheld or
delayed), from the date hereof until the settlement of the Company Shares
tendered to the initial Offer period, Company shall not:
(i)
be a party to any merger, contribution or spin off;

(ii)
make any change to its capital, or issue any transferable Company Shares, of any
nature whatsoever, or any warrants (other than any issuance of shares upon
exercise, conversion or exchange of securities or BSARs, or Stock Options
outstanding as of the date of this Agreement);

(iii)
amend its articles of association (other than following issuance of shares upon
exercise, conversion or exchange of securities or BSARs, or Stock Options
outstanding as of the date of this Agreement);





--------------------------------------------------------------------------------




(iv)
directly or indirectly acquire in any transaction (a) any equity interest in or
business of any firm, corporation, partnership, company, limited liability
company, trust, joint venture, association or other entity or division thereof
or (b) any material properties or assets;

(v)
sell or convey any of its assets (excluding any Cameleon license agreement
entered into the ordinary course of business) in an aggregate value in excess of
€ 50,000 (Fifty Thousand Euros);

(vi)
purchase any assets or services with a value in excess of €150,000 (One Hundred
Fifty Thousand Euros);

(vii)
create, or agree to create, an Encumbrance over any of the Company Shares;

(viii)
materially amend, non-renew or terminate any Material Contract outside of
ordinary course of business;

(ix)
(A) hire any employee at the level of Vice President or above; (B) hire any
employee with an annual base salary in excess of €80,000; or (C) promote any
employee to a management level position except in order to fill a position
vacated after the date of this Agreement;

(x)
change any of its pricing policies, product return policies, product maintenance
polices, service policies, product modification or upgrade policies, personnel
policies or other business policies, or any of its methods of accounting or
accounting practices in any respect;

(xi)
make any declaration, set aside or make any distribution in respect of its share
capital, any split, dividend, combination or recapitalization of its share
capital or any direct or indirect redemption, purchase or other acquisition by
it of its share capital;

(xii)
make any material change in financial accounting methods, principles or
practices, except insofar as may have been required by a change in French GAAP
or IFRS after the date of this Agreement;

(xiii)
make any payment or discharge of a lien or liability on any of its assets or
properties, which lien or liability was neither (i) shown on the Audited
Financial Statements (as defined below) or (ii) incurred in the ordinary course
of business, consistent with past practice, after December 31, 2012;

(xiv)
make any payment deferral on any accounts payable outside the ordinary course of
business, or any discount, accommodation or other concession made outside the
ordinary course of business in order to accelerate or induce the collection of
any receivable;

(xv)
make any material change in the manner in which the Company extends discounts,
credits or warranties to customers or otherwise deals with its customers, other
than made in the ordinary course of business and consistent with past practices;

(xvi)
waive any material debt owed to the Company;

(xvii)
directly or indirectly enter into any related party transaction with its
officers or directors, or its shareholders; or

(xviii)
make any agreement or commitment to do any of the things described in (i)-(xvii)
above.





--------------------------------------------------------------------------------




3.6    Representations and Warranties of Company
Company represents and warrants to the Offeror that:
(i)
Company’s authorized signatory has the requisite capacity, power and authority
to enter into this Agreement on behalf of Company, and this Agreement has been
duly and properly approved by the Company Board in accordance with the Company’s
articles of association;

(ii)
none of the execution, delivery or performance of this Agreement by Company, the
consummation by Company of the transactions contemplated herein or compliance by
Company with any of the provisions hereof will (i) conflict with or result in
any breach of any provision of the articles of association or other
organizational documents of Company or its affiliates; (ii) violate any law
applicable to Company or its affiliates or any of Company’s properties or
assets; or (iii) save as disclosed in Schedule 3.6 (ii), result in a violation
or breach of, or constitute a default or give rise to any right of termination,
cancellation, vesting, payment, acceleration, change of control right,
suspension or revocation under any of the provisions of any material bond,
security interest, indenture, contract or other instrument or obligation to
which Company or any of its Subsidiaries is a party (including the Material
Contracts), or by which any of them may be bound, except in the case of this
clause (iii) for violations, breaches, defaults, terminations, cancellations,
vestings, payments, accelerations, change of control rights, suspensions or
revocations which would not, individually or in the aggregate, (x) have a
Material Adverse Effect on Company and its Subsidiaries, taken as a whole, (y)
impair the ability of Company to perform in any material respects its
obligations under this Agreement, or (z) prevent or materially delay the
consummation of the transactions contemplated hereby;

(iii)
acquisition of control of Company by Offeror does not require the approval of
the French Ministry of Economy pursuant to Article L. 151-3 of the French
Monetary and Financial Code, or any similar restriction on investments by
foreign companies in “sensitive” or “strategic” sectors under the laws of a
jurisdiction other than France;

(iv)
as of the date hereof, Company has issued 10,754,256 Company Shares, of which
43,853 shares are Treasury Shares (as of 22 October 2013). Except for such
Company Shares and except with respect to (a) BSARs giving right to subscribe
2,523,146 ordinary shares of the Company, (b) Stock Options giving right to
subscribe 243,354 ordinary shares of the Company, and (c) 550,000 Free Shares
already settled into shares of the Company but subject to a mandatory lock-up
period (période de conservation) pursuant to Article L.225-197 of the French
Commercial Code, there are no (x) authorized, issued or outstanding shares of
Company; (y) securities of Company convertible into or exchangeable for shares
of Company; (z) warrants, calls, options or other rights to acquire from or
subscribe to Company or any of its Subsidiaries, or any obligation of Company or
any of its Subsidiaries to issue, any shares or securities convertible into or
exchangeable or exercisable for shares of Company, or (xx) outstanding
obligations of Company to repurchase, redeem or otherwise acquire any such
securities or to issue, deliver or sell, or cause to be issued, delivered or
sold, any such securities. All of the Company Shares have been validly issued
and are fully paid; and all of the Stock Options and Free Shares have been duly
and validly issued or granted;

(v)
Schedule 3.6(v) lists all subsidiaries of the Company (the “Subsidiaries”), and
with respect to each, the jurisdiction in which it is incorporated or organized,
the jurisdictions, if any, in which it is qualified to do business, the number
of shares of its authorized capital stock, the number and class of shares
thereof duly issued and outstanding, the names of all stockholders or other
equity owners and the number





--------------------------------------------------------------------------------




of shares of capital stock owned by each shareholder or the amount of equity
owned by each equity owner. Each Subsidiary is a duly organized and validly
existing corporation or other entity in good standing under the laws of the
jurisdiction of its incorporation or organization and is duly licensed and
qualified or authorized to do business as a foreign corporation or entity and is
in good standing under the laws of each jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing would not have a Material Adverse Effect and except for what is
disclosed in Schedule 3.6(v) or already disclosed to the public in accordance
with the AMF Regulation regarding “information réglementée”. Each Subsidiary has
all requisite corporate or entity power and authority to own lease and operate
its properties and carry on its business as now conducted and currently proposed
to be conducted. None of the Subsidiaries owns, directly or indirectly, any
capital stock or other equity interest in any other Person;
(vi)
the audited consolidated balance sheet of Company for the fiscal years ended as
of December 31, 2010, December 31, 2011 and December 31, 2012 and each related
audited consolidated statements of income, retained earnings, stockholders’
equity and cash flow of Company together with all related notes and schedules
thereto (collectively, the “Audited Financial Statements”), (i) were prepared in
accordance with the books of account and other financial records of Company and
its Subsidiaries, (ii) present fairly in all material respects the consolidated
financial condition, results of operations, assets and liabilities and cash
flows of Company as of the dates thereof or for the periods covered thereby, and
(iii) have been prepared in accordance with IFRS, applied on a basis consistent
with the past periods;

(vii)
Except as disclosed in Schedule 3.6(vii) or already disclosed to the public in
accordance with the AMF Regulation regarding “information réglementée”, neither
the Company nor any of its Subsidiaries is a party to or bound by, as of the
date of this Agreement, any Other Material Contracts;

(viii)
All Customer Material Contracts have been disclosed in the Data Room, an index
of which is attached as Schedule 3.6 (viii);

(ix)
Except as already disclosed to the public in accordance with the AMF Regulation
regarding “information réglementée”, (a) each Material Contract is valid and
binding on Company and its Subsidiaries, as applicable, and is in full force and
effect, except where such failure to be valid, binding and in full force and
effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (b) Company and each of its Subsidiaries
has in all material respects performed all obligations required to be performed
by it to date under each Material Contract, except where such non-compliance
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (c) neither Company nor any of its Subsidiaries
has, to the knowledge of Company, received written notice of any event or
condition which constitutes, or, after notice or lapse of time or both, will
constitute, a material default on the part of Company or any of its Subsidiaries
under any such Material Contract, except for such defaults as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(x)
Each Benefit Plan has been maintained, funded and administered in compliance
with its terms and with Applicable Law, except for such non-compliance which
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(xi)
Except as already disclosed to the public in accordance with the AMF Regulation
regarding “information réglementée”, the Company and each of its Subsidiaries
have





--------------------------------------------------------------------------------




in all material respects complied with all Applicable Laws affecting the
Company’s or Subsidiaries’ properties or the operation of their business. The
Company has received all governmental authorizations that would be necessary to
the conduct of its business, and there exists no current material default under
or material violation of any such governmental authorization by or on behalf of
the Company;
No proceedings of any nature whatsoever have been undertaken which may result in
the withdrawal, suspension or modification of any of the approvals,
authorizations, consents and permits referred to above, nor are any such
proceedings threatened in writing;
The Company and its Subsidiaries have at all relevant times complied with all
Applicable Laws relating to export control and trade sanctions or embargoes, and
possesses all governmental authorizations required in order to comply with such
Applicable Laws;
(xii)
Except as disclosed in Schedule 3.6(xii) or already disclosed to the public in
accordance with the AMF Regulation regarding “information réglementée”, there is
no claim or legal, administrative or other proceeding, hearing, audit, inquiry
or investigation in progress against the Company or its Subsidiaries (or any of
its employees, officers or directors or other similar representative of the
Company or its Subsidiaries in their capacity as such or relating to their
employment, services or relationship with the Company or its Subsidiaries)
before any governmental authority or private arbitrator;

(xiii)
Except as disclosed in Schedule 3.6(xiii) or already disclosed to the public in
accordance with the AMF Regulation regarding “information réglementée”, either
Company or a Subsidiary of Company owns, or is licensed or otherwise possesses
adequate rights to use, all trademarks, trade names, service marks, service
names, mark registrations, logos, assumed names, domain names, registered and
unregistered copyrights, patents or applications and registrations, and trade
secrets (collectively, the “Company Intellectual Property”), which are material
for, and used in, their respective businesses as currently conducted. Except as
disclosed in Schedule 3.6(xiii) or already disclosed to the public in accordance
with the AMF Regulation regarding “information réglementée”, (i) there are no
pending claims by any Person alleging infringement or misappropriation by
Company or any of its Subsidiaries of such Person’s intellectual property, (ii)
the conduct of the businesses of Company and its Subsidiaries does not infringe
or misappropriate any intellectual property rights of any Person, and (iii)
neither Company nor any of its Subsidiaries has made any claim of a violation or
infringement, or misappropriation by others of its rights to or in connection
with the owned Company Intellectual Property;

(xiv)
The Company, including its representatives and employees (in their capacity as
representatives or employees of the Company), are insured against customary
risks individually. The insurance policies are valid and in full force and shall
remain so until the closing of the Offer or the closing of its re-opening
period. All premiums due on the above policies have been duly paid. The Company
is in compliance with all material terms and conditions contained in each
policy. There are no notified disputes or claims in progress against such
insurance by the Company as to which insurers are defending under reservation of
rights or have denied liability. All claims under such insurance have been
properly filed by the Company.

(xv)
Since December 31, 2011, neither Company nor any of its Subsidiaries has
received any written material complaint, allegation, assertion or claim
regarding the accounting or auditing practices of Company or any of its
Subsidiaries, or their respective internal controls, including any written
material complaint, allegation, assertion or claim that





--------------------------------------------------------------------------------




Company or any of its Subsidiaries have engaged in questionable accounting or
auditing practices;
(xvi)
Company is not aware of any material fact or circumstance adversely affecting
the affairs of Company and its Affiliates taken as a whole which has not been
disclosed publicly or to Offeror and which, if disclosed, might have a
noticeable (“sensible”) influence on the traded market price of the Company
Shares;

(xvii)
Company has disclosed to Offeror, and provided the Offeror access to, each
contract entered into by Company or any of Company’s Affiliates and still in
full force and effect that (i) represents a portion of Company’s consolidated
revenue superior to 10% for each of the last three (3) years, or (ii) relates to
intellectual property licensed by Company or any of its Subsidiaries that
Company uses in any of its products;

(xviii)
Company has made public through the channels prescribed by applicable laws and
regulations all material information that has to be made available to Company’s
security holders under applicable laws and regulations;

(xix)
Except as disclosed in Schedule 3.6(xix), neither Company nor any of its
Subsidiaries has engaged any adviser, expert, broker or finder or incurred any
liability for any fees, commissions or finder’s fees in connection with the
transactions contemplated by this Agreement and the Offer Documents for which
any cost or liability could be imposed on Offeror or Company or any of their
respective affiliates;

(xx)
There has been no material information on the Company, its Subsidiaries or their
businesses since the date of the last Company’s annual report (document de
reference), which should have been publicly disclosed, which the Offeror should
have been made aware of in the course of its due diligences in connection with
the transaction contemplated herein and which could have had a significant
impact on the Company’s stock price if made publicly available.

The Schedules to this Article 3.6 are attached as Exhibit 4 to this Agreement.
3.7    Representations and Warranties of Offeror
Offeror represents and warrants to the Company that:
(i)
Offeror is a duly organized and validly existing corporation in good standing
under the laws of its jurisdiction of organization.

(ii)
Offeror’s authorized signatory has the requisite capacity, power and authority
to enter into this Agreement on behalf of Offeror, and this Agreement has been
duly and properly approved by the competent corporate body of the Offeror in
accordance with the Offeror’s articles of association;

(iii)
Offeror has all requisite corporate power and authority to consummate the Offer;

(iv)
none of the execution, delivery or performance of this Agreement by Offeror, the
consummation by Offeror of the transactions contemplated herein or compliance by
Offeror with any of the provisions hereof will conflict with or result in any
breach of any provision of the articles of association or other organizational
documents of Offeror or violate any law applicable to Offeror, in each case
which would render this Agreement null and void.

(v)
As of the date of this Agreement, the Offeror is not aware of any
misrepresentation by or on behalf of the Company in connection with Section 3.6
of this Agreement





--------------------------------------------------------------------------------




(with the exception of representations made in (i) to (iv) of such section) and
on the basis of which the Offeror could decide to terminate this Agreement.
3.8    Governance Upon Completion of the Offer
Upon settlement of the Company Shares tendered into the initial Offer period,
Offeror shall be entitled to designate a majority of directors on the Company
Board and Company shall, at such time, cause Offeror’s designees to be so
elected or appointed to the Company Board and shall take all actions requested
by Offeror necessary to effect any such election or appointment.
In connection with the foregoing, the Company shall (i) promptly obtain the
one-by-one resignations of Mr. Jacques Soumeillan, Mrs. Françoise Asparre, Mr.
Thibault de Bouville and one independent board member, (ii) make its best
efforts to obtain the resignation of another independent board member, and (iii)
promptly upon each of such resignations, obtain the cooptation of a sufficient
number of Offeror’s representatives so that Offeror controls the Company Board
(by way of having a majority of the members at the Company Board or in case of
tie, by having one of the representatives of Offeror being appointed as
President of the Company Board with a casting vote).
3.9    Break-Up Fee
Company shall pay to Offeror a break fee of:
(i)
€750,000 if the Company recommends or determines to remain neutral with respect
to a Takeover Proposal from a third party (which is not qualified as a Superior
Proposal) and/or enters into an agreement with respect to a Takeover Proposal
(which is not qualified as a Superior Proposal);

(ii)
€750,000 if the Company implements measures which modify its substance, or which
cause the Offer to be irrelevant (sans objet), in each case within the meaning
of Article 232-11 of the AMF Regulation; or

(iii)
€500,000 if the AMF announces that a tender offer for the Company’s securities
made by a third party is successful, as indicated in the result notice (“avis de
résultat”) published by the AMF after closing of such tender offer.

(in each case, the “Break-Up Fee”).
Offeror shall pay to Company a break fee of €500,000 (the “Reverse Break-Up
Fee”) if Offeror does not file the Offer to the AMF, in accordance with the AMF
Regulation and under terms and conditions set forth in Exhibit 1, within 5
Business Days following the date of this Agreement.
The payment of the Break-Up Fee or Reverse Break-Up Fee shall occur within five
(5) calendar days of the date on which the event having triggered it shall have
occurred.
Parties acknowledge that the agreements contained in this Section 3.9 are an
integral part of this Agreement and that, without these agreements, the Offeror
and the Company would not enter into this Agreement.
The payment of any amounts due pursuant to this Section 3.9 shall not constitute
the exclusive remedy of Offeror or Company under this Agreement. Without
limiting the generality of the foregoing, in the event of a breach (or deemed
breach) by Company of Section 3.4, Offeror may seek any and all other remedies
available at law or in equity to which Offeror is entitled.




--------------------------------------------------------------------------------




3.10    Information
During the period commencing on the date hereof and continuing until the earlier
of the termination of this Agreement and the settlement of the Company Shares
acquired in the initial Offer period, Company shall, subject to any restrictions
imposed by applicable law, notify Offeror of any event or circumstance that has
or may reasonably be expected to have either a Material Adverse Effect or a
material positive impact on the business, assets, properties, results of
operations or financial condition of Company and its Affiliates, taken as a
whole, or the ability of Offeror and its affiliates to continue operating the
business of Company and its Affiliates after the closing of the Offer in
substantially the same manner as it was operated immediately prior to the date
of this Agreement.
3.11    Employment contracts
Following the meeting of the Company Board which will appoint the new directors
representing the Offeror as well as the new Président Directeur Général of the
Company, Offeror undertakes and procures that, on the date of such meeting, the
Company will enter into and execute employment agreements respectively with Mr.
Jacques Soumeillan and with Mrs. Françoise Asparre, substantially in the forms
attached as Exhibit 5.
4.
TERMINATION

4.1    Automatic Termination
This Agreement shall terminate automatically (de plein droit) upon the
occurrence of any of the following:
(i)
the Offer lapses;

(ii)
The Offer is not declared compliant (conforme) by the AMF by December 20th,
2013, at the latest;

(iii)
The Offeror does not reach the 65% threshold of the share capital of the Company
upon publication of the result notice (avis de résultat) of the Offer by the
AMF, it being understood that such threshold shall be calculated by dividing (i)
the number of Company Shares tendered in the Offer by (ii) the number of
outstanding Company Shares (which shall not include the Treasury Shares and the
Free Shares);

(iv)
The AMF declares that a Competing Offer is compliant (“conforme”) and Offeror
does not match such Superior Proposal as contemplated by Section 3.4 provided
that such termination shall only be effective if, subject to the Competing Offer
being successful, the Company has effectively paid the Break-Up Fee to Offeror
pursuant to Section 3.9.;

(v)
a governmental authority of competent jurisdiction enacts, issues, promulgates,
enforces or enters any applicable law or regulation which (i) has the effect of
making the sale and purchase of Company Shares pursuant to the Offer, illegal or
otherwise prohibiting, restraining or preventing consummation of the sale and
purchase of the Company Shares pursuant to the Offer, and (ii) is final, binding
and non-appealable; or

(vi)
the Offer is withdrawn by the Offeror pursuant to Section 2.3.

4.2    Termination at Option of Offeror or Company
Offeror shall have the right to terminate this Agreement if:




--------------------------------------------------------------------------------




(i)
Company has not complied with its obligations under Sections 3.1 to 3.6;

(ii)
the representations and warranties under Section 3.6 are inaccurate as of the
date hereof; provided, however, that Offeror may not terminate this Agreement
for a minor and immaterial breach of such representations and warranties;

(iii)
the Company Board withdraws or modifies the Board recommendation and/or
recommends a tender offer or a Takeover Proposal from a third party; or

(iv)
the Company has implemented measures which modify its substance, or which cause
the Offer to be irrelevant (sans objet), in each case within the meaning of
Article 232-11 of the AMF Regulation.

Company shall have the right to terminate this Agreement if the Offer is not
filed by Offeror, in accordance with the AMF Regulation, within 5 Business Days
following the date of this Agreement; provided that such termination shall only
be effective if the Offeror has effectively paid the Reverse Break-Up Fee to
Company pursuant to Section 3.9.
4.3    Effect of Termination
Any termination of this Agreement, including any termination pursuant to
Sections 4.1 and 4.2, shall be without prejudice to the provisions of the
Confidentiality Agreement, and the provisions of Section 3.9 (to the extent that
an event triggering the payment of a Break-Up Fee or a Reverse Break-Up Fee has
occurred on the same day as, or before, such termination), this Section 4.3 and
Articles 6 and 7 of the Agreement, which shall remain in force in accordance
with their terms. Except as set forth above, if this Agreement is terminated in
accordance with Section 4.1 or 4.2, such termination shall not release Company
or Offeror respectively from liability for any breach of this Agreement that has
arisen prior to such termination.
5.
COMMUNICATION

5.1    Joint Analyst and Media Presentation - Road Shows
At the request of the Offeror, executives from the Company will participate in
media presentations and road shows sponsored by the Offeror to explain the Offer
and its rationale.
5.2    Other Communications
Except as may otherwise be required by applicable laws or regulations or
expressly provided for in this Agreement, the Parties hereby agree that they
will, to the extent reasonably possible, consult with each other before making,
and give each other a reasonable opportunity to review and comment upon, any
press release or other public statements with respect to this Agreement or the
Offer.
6.
NOTICES

All notices or communications made pursuant to this Agreement must be addressed
by registered letter, return receipt requested, and shall be deemed effective
upon receipt, unless they are preceded by a fax transmission, in which case they
shall be deemed effective upon being sent. Said notices shall be sent to each
Party address referred to above, and, as the case may be, to the following
individuals and their corresponding fax numbers, unless notified otherwise as
indicated above:




--------------------------------------------------------------------------------




•
To the Offeror:



c/o PROS Holdings, Inc.
3100 Main St, Ste 900
Houston, TX 77002
Attention: Andres D. Reiner


with a copy to:
Taylor Wessing
42 avenue Montaigne
75008 Paris
France
Attention: Nicolas de Witt


and with a copy to:
DLA Piper LLP
401 Congress Avenue, Suite 2500
Austin, Texas 78701-3799
Attention: Ariane Chan, Esq.


•
To the Company:

Cameleon Software
Le Galilée - 185 rue Galilée
31670 Labège
France
Attention:
Mr. Jacques Soumeillan and Mr. Thibault de Bouville


with a copy to:
De Pardieu Brocas Maffei
57, avenue d’Iéna
75116 Paris
Attn: Patrick Jaïs


Any fax shall also be copied in an email to the email addresses set forth above,
but such email shall not be treated as official notice.
7.
MISCELLANEOUS

7.1    Variation; Amendment
No variation or amendment of this Agreement shall be effective unless in writing
and executed by or on behalf of each of the Parties.
7.2    Fees and Expenses
Except as provided in Article 3.9 above, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated herein shall be paid by the Party incurring such expenses.
7.3    Entire Agreement; No Third Party Beneficiaries.
This Agreement and the Exhibits hereto (and any other agreements entered into on
or subsequent to the date hereof) constitute the entire agreement and supersedes
all prior agreements and understandings, both written and oral, between the
Parties with respect to the subject matter hereof, in particular the Exclusivity
Agreement dated July 23, 2013 and




--------------------------------------------------------------------------------




the revised indicative offer letter dated September 27, 2013, but except as
regards to the Confidentiality Agreement. This Agreement is not intended to, and
does not confer upon any Person other than the Parties hereto any rights or
remedies hereunder.
7.4    Severability
If any provision of this Agreement is held to be invalid or unenforceable for
any reason, such provision shall be ineffective to the extent of such invalidity
or unenforceability; provided, however, that the remaining provisions shall
continue in full force without being impaired or invalidated in any way. The
Parties agree to replace any invalid or unenforceable provision with a valid
provision which most closely approximates the intent and economic effect of the
invalid or unenforceable provision.
7.5    Specific Performance
The Parties hereto agree that irreparable damages would occur in the event that
any provision of this Agreement was not performed in accordance with the terms
hereof and that the Parties shall be entitled to specific performance (exécution
forcée) of the terms hereof, in addition to any other remedy at law that may be
available. Accordingly, the exclusion of specific performance under Article 1142
of the French Civil Code is hereby expressly waived by each of the Parties.
7.6    Governing law and Jurisdiction
(i)
This Agreement shall be exclusively governed by and construed in accordance with
the substantive laws of France, without regard to the principles of conflicts of
laws thereof.

(ii)
Any dispute, controversy or claim arising out of or relating to this
undertaking, including its interpretation or performance, or the breach,
termination or validity thereof, shall be submitted to the sole jurisdiction of
the Paris Commercial Court (Tribunal de Commerce de Paris) and, as to appeals,
to the Cour d’Appel of Paris.





[REMAINDER OF PAGE INTENTIONALLY BLANK]




--------------------------------------------------------------------------------




Entered into in Paris
On October 24, 2013
In two (2) original copies




Offeror
By: PROS HOLDINGS, Inc.
Name: Andres Reiner
Title: Chief Executive Officer






Company
By: Cameleon Software
Name: Jacques Soumeillan
Title: Président Directeur Général




--------------------------------------------------------------------------------




LIST OF EXHIBITS


Exhibit 1: Draft Note d’Information
Exhibit 2: Draft Note en réponse
Exhibit 3: Draft press release
Exhibit 4: Disclosure schedules to the representations made by the Company
Exhibit 5: Employment agreements








--------------------------------------------------------------------------------




EXHIBIT 1
DRAFT NOTE D’INFORMATION








--------------------------------------------------------------------------------




EXHIBIT 2
DRAFT NOTE EN REPONSE






--------------------------------------------------------------------------------




EXHIBIT 3
DRAFT PRESS RELEASE








--------------------------------------------------------------------------------




EXHIBIT 4
DISCLOSURE SCHEDULES




--------------------------------------------------------------------------------




EXHIBIT 5


EMPLOYMENT AGREEMENTS






